COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


EUNICE PAULINE TODD
                                               MEMORANDUM OPINION *
v.   Record No. 2115-95-2                          PER CURIAM
                                                 JULY 30, 1996
JAMES EDWARD TODD


           FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                     James F. D'Alton, Jr., Judge

            (Beverly D. Crawford; El-Amin & Crawford, on
            brief), for appellant.
            (James Edward Sheffield, on brief), for
            appellee.



     Eunice P. Todd (wife) appeals from the circuit court's

qualified domestic relations order and final decree awarding a

divorce to James E. Todd (husband).    Upon reviewing the record

and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.    Rule 5A:27.

     Wife contends that the commissioner abused his discretion by

refusing to allow her to submit additional evidence following a

hearing of which she had notice but did not appear.    Wife's

counsel stated that wife told him why she was not going to

appear, "but that is a matter of privileged information unless

she authorizes me to release it, and in my opinion it is relevant

and important."    Wife's counsel stated at the conclusion of the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
hearing that he expected to contact wife "and then make a motion

to the Court over your ruling if she desires to."   Wife filed no

objections to the commissioner's report.   Counsel for wife signed

the final decree without exception.

      "The established rule in Virginia is that parts of a

commissioner's report not excepted to are 'considered as admitted

to be correct,' as the party excepting '"must put his finger on

the error" so that the court may see what it has to decide.'"

McLaughlin v. McLaughlin, 2 Va. App. 463, 470, 346 S.E.2d 535,

539 (1986) (citation omitted).   We will not consider on appeal

rulings that were not excepted to in the trial court.   Wife filed

no exceptions to the commissioner's report or relevant motion

with the trial court.   Therefore, wife has failed to preserve any

objections to the actions of the commissioner.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                    Affirmed.




                                 2